Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

THE PURCHASED SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF SUCH SECURITIES DESCRIBED HEREIN.

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of April 3,
2019 (the “Effective Date”) and is between Tellurian Inc., a Delaware
corporation (the “Company”), and Total Delaware, Inc., a Delaware corporation
(“Purchaser”).

 

1.                                      Certain Defined Terms. Certain defined
terms are set forth in Section 23.

 

2.                                      The Transaction.

 

(a)                         Securities Purchase. Subject to the terms and
conditions of this Agreement, Purchaser hereby agrees to purchase, and the
Company hereby agrees to issue and sell to Purchaser, 19,872,814 shares of
Common Stock (as hereinafter defined) of the Company (the “Purchased Shares” or
“PS”) at the purchase price of $10.064 per share (the “Purchase Price”), which
represents the volume weighted average price per share of the Common Stock as
quoted on NASDAQ (as hereinafter defined) for the fifteen (15) consecutive-day
trading day period ending on March 27, 2019. Purchaser understands that the
offering and sale of the Purchased Shares is being made by the Company without
registration of the Purchased Shares under the Securities Act or any securities
law of any state of the United States or of any other jurisdiction, and is being
made by the Company in reliance on the representations and warranties made in
this Agreement by Purchaser.

 

(b)                         Closing.

 

(i)                                     Payment.  Payment for the Purchased
Shares shall be made by Purchaser via wire transfer of immediately available
funds to an account designated by the Company in writing at least two Business
Days prior to the Closing Date.

 

(ii)                                  Closing.  Upon the terms and subject to
the conditions hereof, the consummation of the sale and purchase of the
Purchased Shares hereunder (the “Closing”) shall take place on the first
Business Day following the satisfaction or waiver of the conditions set forth in
Section 5 (other than those conditions that are by their terms to be satisfied
at the Closing, but subject to the satisfaction or waiver of such conditions),
or such other date as mutually agreed by the parties (the “Closing Date”) at the
Houston, Texas offices of Akin, Gump, Strauss, Hauer & Feld LLP, or such other
time and place as the parties hereto shall agree.

 

--------------------------------------------------------------------------------



 

(iii)                               Purchaser Closing Deliverables.  At the
Closing, in addition to the payment for the Purchased Shares provided for in
Section 2(b)(i) above, Purchaser will deliver to the Company:

 

(A)                               a counterpart of the Cross Receipt duly
executed by Purchaser; and

 

(B)                               a certificate, dated as of the Closing Date
and signed by an authorized officer of Purchaser, to the effect that the
conditions set forth in Sections 5(b)(i) and 5(b)(ii) have been satisfied.

 

(iv)                              Company Closing Deliverables.  At the Closing,
the Company will deliver (or cause to be delivered) to Purchaser:

 

(A)                               evidence reasonably satisfactory to Purchaser
that the Company has made appropriate book entry notation reflecting the
issuance of, and good and marketable title to, the Purchased Shares or a
certificate representing the Purchased Shares to Purchaser, including, in either
case, an appropriate notation or legend referring to the fact that the Purchased
Shares were sold in reliance upon an exemption from registration under the
Securities Act as contemplated by Section 7;

 

(B)                               a counterpart of the Cross Receipt duly
executed by the Company; and

 

(C)                               a certificate, dated as of the Closing Date
and signed by an authorized officer of the Company, to the effect that the
conditions set forth in Sections 5(a)(i) and 5(a)(ii) have been satisfied.

 

3.                                      Representations, Warranties and
Covenants of the Company. As of the date of this Agreement, the Company
represents, warrants and, as applicable, covenants to Purchaser that:

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and is duly licensed or qualified to transact business as a foreign corporation
and is in good standing in each jurisdiction in which the nature of the business
transacted by it or the character of the properties owned or leased by it
requires such licensing or qualification, except where the failure to be so
licensed, qualified or in good standing in any jurisdiction other than Delaware
could not reasonably be expected to materially and adversely affect the
Company.  The Company and its subsidiaries have the requisite corporate or other
organizational power and

 

2

--------------------------------------------------------------------------------



 

authority to own and hold their properties and to carry on their business as now
conducted and as proposed to be conducted, to execute, deliver and perform the
Transaction Documents to which they are a party, and to issue, sell and deliver
the Purchased Shares, as applicable.

 

(b)                         The Company’s execution and delivery of the
Transaction Documents and performance of its obligations hereunder and
thereunder, the consummation of the transactions contemplated hereby, the
issuance, sale and delivery of the Purchased Shares, and the application of the
proceeds thereof will not (i) result in a violation of the Company’s Amended and
Restated Certificate of Incorporation (as amended, the “Charter”), the Company’s
Amended and Restated Bylaws (as amended, the “Bylaws”) or any other
organizational document of the Company or any of its subsidiaries, (ii) result
in a violation of any applicable Law, any rule or regulation of any
self-regulatory organization or other nongovernmental regulatory authority, or
any material order, injunction, judgment or decree of any Governmental
Authority, (iii) conflict with, result in a breach of, or constitute (or, with
due notice or lapse of time or both, constitute) a default under, or give rise
to any right of termination, acceleration or cancellation under, any material
indenture, agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which the Company, any of its
subsidiaries or any of their respective properties or assets is bound,
(iv) result in the creation or imposition of any material Lien upon the Company,
any of its subsidiaries or any of their material properties or assets or
(v) require any consent, approval, notification, waiver or other similar action
from any third party (other than those required under the HSR Act, if any, those
required or warranted under CFIUS Laws, if any, the Required Stockholder
Approval and the approval for listing on NASDAQ of the Purchased Shares).

 

(c)                          Exhibit 21.1 to the Company’s Annual Report on
Form 10-K with respect to the Company’s fiscal year ended December 31, 2018
(“Exhibit 21.1”) sets forth a true and complete list of each of the Company’s
subsidiaries and each such subsidiary’s jurisdiction of incorporation or
organization as of the Effective Date. Each subsidiary of the Company is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except where the failure to be so licensed, qualified or in good standing in any
jurisdiction other than its jurisdiction of organization could not reasonably be
expected to materially and adversely affect such subsidiary.  Except as
otherwise disclosed on Exhibit 21.1, the Company, directly or indirectly, owns
100% of the equity interests of each subsidiary of the Company, free and clear
of all Liens.

 

3

--------------------------------------------------------------------------------



 

(d)                         Other than the Voting Agreements or as disclosed in
the SEC Documents, the Company has not, and to its Knowledge no stockholder of
the Company has, entered into a stockholders agreement, voting agreement or
similar agreement or arrangement with respect to the stock of the Company or any
securities or other instruments into which the stock of the Company will be
converted or exchanged.

 

(e)                          Subject to the accuracy of Purchaser’s
representations and warranties set forth in Section 4, no registration or filing
with, or consent or approval of or other action by, any Governmental Authority
or any third party is or will be necessary for the Company’s valid execution,
delivery and performance of the Transaction Documents, the consummation of the
transactions contemplated hereby or thereby or the issuance, sale and delivery
of the Purchased Shares, other than (i) those which have previously been
obtained or made, (ii) those required under the state securities or “Blue Sky”
Laws, which will be obtained or made, and will be effective within the time
periods required by Law, (iii) those required under the HSR Act, if any,
(iv) those required or warranted under CFIUS Laws, if any, (v) the Required
Stockholder Approval, and (vi) the approval for listing on NASDAQ of the
Purchased Shares.  Subject to the accuracy of Purchaser’s representations and
warranties set forth in Section 4, the issuance, sale and delivery of the
Purchased Shares to Purchaser pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Company nor, to
the Company’s Knowledge, any Person acting on its behalf, has taken nor will
take any action hereafter that would cause the loss of such exemption.

 

(f)                           All corporate action required to be taken by the
Company or any of its stockholders for the authorization, issuance, sale and
delivery of the Purchased Shares, the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, other than the Required Stockholder Approval, have been validly taken.
Each of the Transaction Documents has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws of general application related to the enforcement of creditors’
rights generally and general principles of equity.

 

(g)                          The Company has authorized capital stock totaling
500,000,000 shares, which consists of (i) 100,000,000 shares of Preferred Stock,
par value $0.01 per share (“Preferred Stock”), of which 8,000,000 shares of
Preferred Stock have been designated as Series C convertible Preferred Stock
(“Series C Preferred”), and 400,000,000 shares of common stock, par value $0.01
per share

 

4

--------------------------------------------------------------------------------



 

(“Common Stock”). Immediately prior to the execution and delivery of this
Agreement, 242,063,897 shares of Common Stock and 6,123,782 shares of Series C
Preferred were issued and outstanding.

 

(h)                         All of the outstanding shares of Common Stock have
been duly authorized, are validly issued, fully paid, and nonassessable, and
have been issued in compliance with all applicable laws, rules and regulations,
and are not subject to any preemptive rights. Except as disclosed in the SEC
Documents or as provided under the terms of this Agreement, there are no
preemptive rights to purchase any securities of the Company or any of its
subsidiaries. Except as disclosed in the SEC Documents or as provided under the
terms of this Agreement, there are no outstanding options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, shares of Common
Stock or other securities of the Company or any of its subsidiaries.

 

(i)                             The Purchased Shares have been duly authorized
and, when issued in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable shares of Common Stock and will be free and
clear of all Liens, other than Liens that were created by Purchaser and
restrictions on transfer imposed by this Agreement, the Securities Act and
applicable state securities laws. None of the issuance, sale or delivery of the
Purchased Shares is subject to any preemptive or other purchase right of the
Company’s stockholders or to any right of first refusal or other right in favor
of any Person (other than Purchaser).  The consummation of the transactions
contemplated hereby will not result in any anti-dilution adjustment or other
similar adjustment to any of the Company’s outstanding securities as of the
Effective Date. Any Person with any right (other than Purchaser) to purchase
securities of the Company, which right would be triggered as a result of the
transactions contemplated by the Transaction Documents, has waived such rights. 
Except as disclosed in the SEC Documents or as provided under the terms of this
Agreement, no Person has any preemptive or similar rights with regard to the
Company’s securities.

 

(j)                            Except as described in the Charter, imposed by
this Agreement or the Voting Agreements, the Securities Act or applicable state
securities laws, or as disclosed in the SEC Documents, there are no restrictions
upon the voting or transfer of, any equity interests of the Company. Except for
such rights that have been waived, the offering and sale of the Purchased Shares
as contemplated by this Agreement does not give rise to any rights for or
relating to the registration of any equity interests of the Company.

 

(k)                         Neither the Company nor any of its subsidiaries is,
and immediately after the sale of the Purchased Shares hereunder and the
application of the net proceeds from such sale none of the Company nor any of
its subsidiaries will be,

 

5

--------------------------------------------------------------------------------



 

an “investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

 

(l)                             No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission from the Company,
any of its subsidiaries or Purchaser with respect to the sale of any of the
Purchased Shares or the consummation of the transactions contemplated by the
Transaction Documents based upon arrangements made by or on behalf of the
Company or any of its affiliates.

 

(m)                     The Company shall use the net proceeds from Purchaser’s
purchase of the Purchased Shares for the purpose of the payment by the Company
of the Company Subsidiary Investment or for any other general corporate
purposes.

 

(n)                         Except as disclosed in the SEC Documents, there are
no actions, suits, claims, investigations, orders, injunctions or proceedings
pending or, to the Company’s Knowledge, threatened or contemplated, to which the
Company, any of its subsidiaries or any of their respective directors or
officers is or would be a party or to which any of their respective properties
is or would be subject at law or in equity, before or by any Governmental
Authority, or before or by any self-regulatory organization or other
nongovernmental regulatory authority, other than any actions, suits, claims,
investigations, orders, injunctions or proceedings that would not have a
Material Adverse Effect or materially impair the power or ability of the Company
to perform its obligations under this Agreement or to consummate the
transactions contemplated by or perform its obligations under the Transaction
Documents.

 

(o)                         The Company and, to the Company’s Knowledge, the
Company’s directors and officers, in their capacities as such, are in compliance
in all material respects with all applicable provisions of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith.

 

(p)                         Neither the Company nor any of its subsidiaries has,
directly or indirectly, (i) made or authorized any contribution, payment or gift
of funds or property to any official, employee or agent of any Governmental
Authority of any jurisdiction or (ii) made any contribution to any candidate for
public office, in either case, where either the payment or the purpose of such
contribution, payment or gift was, is or would be prohibited under any
applicable Anti-Corruption Laws (as defined below) of any relevant jurisdiction
covering a similar subject matter as in effect on or prior to the Effective Date
applicable to the Company and its subsidiaries and their respective operations.
The Company has instituted and maintained policies and procedures designed to
ensure compliance with such Laws.

 

6

--------------------------------------------------------------------------------



 

(q)                         None of the Company, any of its subsidiaries or any
of its affiliates, nor any of their respective directors, officers, employees,
agents or other representatives, or anyone acting on behalf of any of the
foregoing, is aware of or has taken, any action, directly or indirectly, that
would result in a violation of the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 or any analogous anticorruption Laws applicable to the Company,
any of its subsidiaries or any of its affiliates or Purchaser as applicable
(collectively, “Anti-Corruption Laws”), including offering, paying, promising to
pay or authorizing the payment of money or anything of value to a foreign
governmental official or any other Person while knowing or having a reasonable
belief that all or some portion of it would be given to a foreign governmental
official and used for the purpose of (i) influencing any act or decision of a
foreign governmental official or other Person, including a decision to fail to
perform official functions, (ii) inducing any foreign governmental official or
other Person to do or omit to do any act in violation of the lawful duty of such
official, (iii) securing any improper advantage, or (iv) inducing any foreign
governmental official to use influence with any Governmental Authority in order
to affect any act or decision of such Governmental Authority, in order to assist
the Company, any of its subsidiaries or any of its affiliates in obtaining or
retaining business with, or directing business to, any Person, in each case, in
violation of any applicable Anti-Corruption Laws.

 

(r)                            No proceeding by or before any Governmental
Authority involving the Company, any of its subsidiaries or any of its
affiliates, or any of their respective directors, officers, employees, or
agents, or anyone acting on behalf of the foregoing, with respect to any
applicable Anti-Corruption Laws is pending or, to the Company’s Knowledge,
threatened. No civil or criminal penalties have been imposed on the Company, any
of its subsidiaries or any of its affiliates with respect to violations of any
applicable Anti-Corruption Laws, nor have any disclosures been submitted to any
Governmental Authority with respect to violations of the Anti-Corruption Laws.

 

(s)                           The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable Law,
including financial recordkeeping and reporting requirements of the Currency and
Foreign Transactions Reporting Act of 1970, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any Governmental Authority or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s Knowledge, threatened.

 

7

--------------------------------------------------------------------------------



 

(t)                            The SEC Documents have been filed with the SEC on
a timely basis. The SEC Documents, including any audited or unaudited financial
statements and any notes thereto or schedules included therein, at the time
filed (or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent SEC Document)
(a) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (b) complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be. The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its consolidated subsidiaries, is made known to the individuals
responsible for the preparation of the Company’s filings with the SEC and other
public disclosure documents.

 

(u)                         Except as disclosed in the SEC Documents, neither
the Company nor any of its subsidiaries has agreed to guarantee the performance
or payment obligations (absolute or contingent) of any other Person (other than
the Company or any subsidiary of the Company) under any material contract
(including any instruments or agreements of material indebtedness).

 

(v)                         The Company’s Board of Directors has taken all
action necessary to render inapplicable to the Transaction Documents and the
transactions contemplated by the Transaction Documents any Takeover Law or any
anti-takeover provision in the Company’s organizational documents that is
applicable to the Company, the Purchased Shares or the transactions contemplated
by the Transaction Documents.

 

(w)                       The Company agrees that, upon the terms and subject to
the conditions of this Agreement, it shall use commercially reasonable efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws to consummate and
make effective the transactions contemplated by this Agreement and to satisfy
the conditions hereof as promptly as practicable.

 

4.                                      Representations and Warranties and
Covenants of Purchaser. Purchaser hereby represents and warrants to the Company
that:

 

(a)                         Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act.

 

(b)                         Purchaser has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of

 

8

--------------------------------------------------------------------------------



 

development so as to be able to evaluate the risks and merits of its investment
in the Company and it is able financially to bear the risks thereof.

 

(c)                          The Purchased Shares are being acquired for its own
account for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act.

 

(d)                         Purchaser understands that (i) the Purchased Shares
have not been registered under the Securities Act by reason of their issuance in
a transaction exempt from the registration requirements of the Securities Act,
(ii) the Purchased Shares must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration, and (iii) the Purchased Shares will bear the legend to such
effect set forth in Section 7.

 

(e)                          Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Purchaser
has the requisite corporate power and authority to execute, deliver and perform
the Transaction Documents to which it is a party. All corporate action required
to be taken by Purchaser or any of its stockholders for the execution and
delivery of the Transaction Documents by Purchaser and the consummation of the
transactions contemplated hereby and thereby by Purchaser have been validly
taken. Each of the Transaction Documents has been duly executed and delivered by
Purchaser and constitutes the legal, valid and binding obligation of Purchaser,
in accordance with their respective terms, except to the extent limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application related to the enforcement of creditors’ rights generally
and general principles of equity.

 

(f)                           Purchaser’s execution and delivery of the
Transaction Documents and performance of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby will
not (i) result in a violation of Purchaser’s organizational documents,
(ii) result in a violation of any applicable Law, any rule or regulation of any
self-regulatory organization or other nongovernmental regulatory authority, or
any material order, injunction, judgment or decree of any Governmental
Authority, (iii) conflict with, result in a breach of, or constitute (or, with
due notice or lapse of time or both, constitute) a default under, or give rise
to any right of termination, acceleration or cancellation under, any material
indenture, agreement, contract, license, arrangement, understanding, evidence of
indebtedness, note, lease or other instrument to which Purchaser, any of its
affiliates or any of their respective properties or assets is bound, which
conflict, breach, default, termination or acceleration (as applicable) would
materially impair Purchaser’s ability to consummate the transactions
contemplated by the Transaction Documents, or (iv) require any consent,
approval, notification, waiver or other similar action from any third party
(other

 

9

--------------------------------------------------------------------------------



 

than those required under the HSR Act, if any, and those required or warranted
under CFIUS Laws, if any).

 

(g)                          Purchaser it is not relying on any communication
(written or oral) of or on behalf of the Company as investment advice or as a
recommendation to purchase the Purchased Shares.

 

(h)                         The Company has not given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Purchased Shares. In deciding to purchase the Purchased Shares, Purchaser is
not relying on the advice or recommendations of the Company or any of its
officers, directors, agents or representatives, and Purchaser has made its own
independent decision that the investment in the Purchased Shares is suitable and
appropriate for Purchaser.

 

(i)                             No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission from the Company
or Purchaser with respect to the sale of any of the Purchased Shares or the
consummation of the transactions contemplated by the Transaction Documents based
upon arrangements made by or on behalf of Purchaser or any of its affiliates.

 

(j)                            Purchaser agrees that, upon the terms and subject
to the conditions of this Agreement, it shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws to
consummate and make effective the transactions contemplated by this Agreement
and to satisfy the conditions hereof as promptly as practicable.

 

5.                                      Closing Conditions.

 

(a)                         Closing Conditions of Purchaser.  The obligations of
Purchaser under this Agreement are subject to the satisfaction at or prior to
the Closing of the following conditions, but compliance with any such condition
may be waived by Purchaser at its sole option and election:

 

(i)                                     The representations and warranties of
the Company set forth in (x) Section 3(b) and Section 3(g) shall be true and
correct in all material respects as of the Closing Date as if made as of the
Closing Date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date), and
(y) Section 3 (other than Section 3(b) and Section 3(g)) shall be true and
correct (without regard to any materiality, “Material Adverse Effect” and
similar qualifiers therein) as of the Closing Date, as if remade on the date
thereof (except for representations and warranties made as of a specific date,
which shall be true and correct as of such specific date), except

 

10

--------------------------------------------------------------------------------



 

where the failure of such representations and warranties to be true and correct
would not, individually or in the aggregate, result in a Material Adverse
Effect;

 

(ii)                                  The Company will have performed and
complied in all material respects with all the covenants and agreements required
by this Agreement to be performed or complied with by it at or prior to the
Closing, including without limitation the delivery of all items required to be
delivered by the Company pursuant to Section 2(b)(iv).

 

(iii)                               The Company shall have delivered to
Purchaser a certified copy of the resolutions adopted by the Board of Directors
of the Company authorizing and approving the Final Investment Decision (which
resolutions shall be in full force and effect, and not amended, modified or
rescinded in any respect, as of the Closing); and

 

(iv)                              The Purchased Shares shall have been approved
for listing on NASDAQ.

 

(b)                         Closing Conditions of the Company.  The obligations
of the Company under this Agreement are subject to the satisfaction at or prior
to the Closing of the following conditions, but compliance with any such
condition may be waived by the Company at its sole option and election:

 

(i)                                     The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
when made and at and as of the Closing with the same effect as though made at
and as of such time (except for representations and warranties that are made
expressly as of a specific date, which representations and warranties shall be
true and correct as of such date); and

 

(ii)                                  Purchaser will have performed and complied
in all material respects with all the covenants and agreements required by this
Agreement to be performed or complied with by it at or prior to the Closing,
including without limitation the delivery of all items required to be delivered
by Purchaser pursuant to Section 2(b)(iii).

 

(c)                          Mutual Conditions.  The respective obligations of
each party to consummate the purchase and sale of the Purchased Shares at the
Closing shall be subject to the satisfaction, on or prior to the first Closing
Date, of each of the following conditions (any or all of which may be waived by
a party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):

 

(i)                                     the Company Subsidiary Investment shall
have occurred;

 

(ii)                                  the Required Stockholder Approval (if
applicable) shall have been obtained;

 

(iii)                               no statute, rule, order, decree or
regulation shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority

 

11

--------------------------------------------------------------------------------



 

which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

 

(iv)                              there shall not be pending, or to a party’s
knowledge, threatened, any suit, action or proceeding by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement; and

 

(v)                                 all registrations and filings with, or
consents and approvals of any Person, including any Governmental Authority,
required for the transactions contemplated under this Agreement (including those
required under the HSR Act, if any, and those required or warranted under CFIUS
Laws, if any), except consents and approvals by Governmental Authorities that
are customarily obtained after Closing, shall have been made or granted, or the
necessary waiting period shall have expired, or early termination thereof shall
have been granted.

 

6.                                      Termination.

 

(a)                         The parties may terminate this Agreement as follows:

 

(i)                                     This Agreement may be terminated at any
time prior to the Closing by mutual written consent of Purchaser and the
Company.

 

(ii)                                  Purchaser may terminate this Agreement by
delivering written notice to the Company at any time prior to the Closing in the
event (i) the Company is in material breach of any representation, warranty,
covenant or agreement set forth in this Agreement, or if any representation or
warranty of the Company shall have become untrue in any material respect,
(ii) Purchaser has notified the Company of the breach or untruth in writing,
(iii) such breach or untruth would (if it occurred or was continuing as of the
Closing Date) result in the failure of any conditions set forth in Sections
5(a)(i) or 5(a)(ii), and (iv) such breach or untruth is incapable of being
cured, or is not cured, by the Company on or prior to September 30, 2020 or any
other date mutually agreed by the parties (the “Outside Date”).

 

(iii)                               The Company may terminate this Agreement by
delivering written notice to Purchaser at any time prior to the Closing in the
event (i)  Purchaser is in material breach of any representation, warranty,
covenant or agreement set forth in this Agreement, or if any representation or
warranty of Purchaser shall have become untrue in any material respect, (ii) the
Company has notified Purchaser of the breach or untruth in writing, (iii) such
breach or untruth would (if it occurred or was continuing as of the Closing
Date) result in the failure of any conditions set forth in Sections 5(b)(i) or
5(b)(ii), and (iv) such breach or untruth is incapable of being cured, or is not
cured, by Purchaser on or prior to the Outside Date.

 

12

--------------------------------------------------------------------------------



 

(iv)                              Either the Company or Purchaser may terminate
this Agreement prior to Closing if the Closing has not occurred by the Outside
Date; provided that the right to terminate this Agreement pursuant to this
Section 6(a)(iv) shall not be available to the Company if the Company fails to
perform or observe in any material respect or to Purchaser if Purchaser fails to
perform or observe in any material respect any of their respective obligations
under this Agreement in any manner that shall have caused, or otherwise resulted
in, the failure of the Closing to occur on or before such date.  Such
termination by a party shall be made by delivering written notice of its
determination to so terminate to the other party.

 

(b)                         If this Agreement is terminated pursuant to
Section 6, all rights and obligations of the parties hereunder will terminate
without any liability of any party; provided, however, that nothing herein will
relieve any party to this Agreement from liability for fraud or any intentional,
willful or bad faith breach occurring prior to termination.

 

(c)                          The parties hereto acknowledge and agree that an
award of money damages would be inadequate for any breach of this Agreement by
any party and any such breach would cause the non-breaching party irreparable
harm. Accordingly, the parties hereto agree that prior to the termination of
this Agreement, in the event of any breach or threatened breach of this
Agreement by one of the parties, the other party will also be entitled, without
the requirement of posting a bond or other security, to equitable relief,
including injunctive relief and specific performance, provided such party is not
in material default hereunder. Such remedies will not be the exclusive remedies
for any breach of this Agreement but will be in addition to all other remedies
available at law or equity to each of the parties.

 

7.                                      Legend. Until such time as the Purchased
Shares have been sold pursuant to an effective registration statement under the
Securities Act, or the Purchased Shares are eligible for resale pursuant to
Rule 144 promulgated under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
any certificate(s) representing the Purchased Shares sold pursuant to this
Agreement will be imprinted (and any Purchased Shares issued in book entry form
will have a notation in the Company’s stock transfer records) with a legend in
substantially the following form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES

 

13

--------------------------------------------------------------------------------



 

LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

In connection with a sale of Purchased Shares in reliance on Rule 144
promulgated under the Securities Act, Purchaser or its broker shall deliver to
the Company a broker representation letter providing to the Company any
information the Company deems necessary to determine that such sale is made in
compliance with Rule 144 promulgated under the Securities Act, including, as may
be appropriate, a certification that Purchaser is not an affiliate of the
Company (as defined in Rule 144 promulgated under the Securities Act) and a
certification as to the length of time the applicable equity interests have been
held. Upon receipt of such representation letter, the Company shall promptly
remove the restrictive legend, and the Company shall bear all costs associated
with the removal of such legend.  At such time as the Purchased Shares have been
sold pursuant to an effective registration statement under the Securities Act or
have been held by Purchaser for more than one year where Purchaser is not, and
has not been in the preceding three months, an affiliate of the Company (as
defined in Rule 144 promulgated under the Securities Act), if the restrictive
legend is still in place, the Company agrees, upon request of Purchaser, to take
all steps necessary to promptly effect the removal of such legend, and the
Company shall bear all costs associated with such removal of such legend.  The
Company shall cooperate with Purchaser to effect the removal of such legend at
any time such legend is no longer appropriate.

 

8.                                      Reasonable Best Efforts; Regulatory
Clearance.

 

(a)                         The Company and Purchaser shall each as soon as
practicable apply for, and take (or cause their respective affiliates to take)
all necessary actions to obtain or make, as applicable, all orders and
authorizations of, and all filings or pre-filings with, any Governmental
Authority or other Person required to be obtained or made by it for the
consummation of the transactions contemplated by this Agreement.  Each party
shall cooperate with and as soon as practicable furnish information to the other
party necessary in connection with any requirements imposed upon such other
party in connection with the consummation of the transactions contemplated by
this Agreement.

 

(b)                         Without limiting the generality of the foregoing, if
required, the parties shall, as soon as practicable following the Effective Date
and before the expiration of any relevant legal deadline, (i) file with the
United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”), the notification and report form required for
the transactions contemplated by this Agreement and any supplemental information
requested in

 

14

--------------------------------------------------------------------------------



 

connection therewith pursuant to the HSR Act, which forms shall specifically
request early termination of the waiting period prescribed by the HSR Act and
(ii) file with any other Governmental Entity, any other filings, reports,
information and documentation (or if required, a draft thereof), as may be
required for the transactions contemplated by this Agreement.  Each party shall
furnish to each other’s counsel such necessary information and reasonable
assistance as the other may request in connection with its preparation of any
filing or submission that is necessary under any antitrust laws.  All filing and
other similar fees payable in connection with such filings will be borne 50% by
Purchaser and 50% by the Company; provided, that each party shall be responsible
for the legal fees and expenses of its legal counsel.

 

(c)                          Each of Purchaser and the Company shall keep the
other apprised of the status of any communications with, and any inquiries or
requests for additional information from, the FTC and the DOJ and other
Governmental Authority and shall comply as soon as practicable with any such
inquiry or request.  Each of Purchaser and the Company shall instruct their
respective counsel to cooperate with each other and use their respective
reasonable best efforts to facilitate and expedite the identification and
resolution of any antitrust issues at the earliest practicable dates.  The
reasonable best efforts and cooperation shall include counsel’s undertaking (to
the extent permitted by applicable Law and without waiving attorney-client, work
product or any other applicable privilege) to (i) furnish to each other’s
counsel such reasonably necessary information and reasonable assistance as the
other may request in connection with its preparation of any filing or submission
that is necessary under any antitrust laws, and (ii) cooperate in the filing of
any substantive memoranda, white papers, filings, correspondence or other
written or oral communications explaining or defending this Agreement,
articulating any regulatory or competitive argument or responding to requests or
objections made by any Governmental Authority or other Person.  None of the
Company, Purchaser or any of their respective affiliates or representatives
shall independently contact any Governmental Authority or participate in any
meeting or discussion (or any other substantive communication) with any
Governmental Authority in respect of any such filings, applications,
investigation or other inquiry without giving the other party, where
practicable, prior reasonable notice of the meeting or discussion, the
opportunity to confer with each other regarding appropriate contacts with and
responses to personnel of said Governmental Authority, the opportunity to review
and comment on the contents of any representations (oral or otherwise) expected
to be communicated at the meeting or discussion, and, to the extent permitted by
the relevant Governmental Authority, the opportunity to attend and participate
at the meeting or discussion (which, at the request of the Company or Purchaser,
as applicable, shall be limited to outside antitrust counsel only).

 

15

--------------------------------------------------------------------------------



 

(d)                         If prior to Closing, the Company and Purchaser agree
that a Committee on Foreign Investment in the United States (“CFIUS”) filing is
required or warranted, the Company and Purchaser shall use reasonable best
efforts to obtain the CFIUS Approval.  Such reasonable best efforts shall
include, without limitation, promptly making a draft pre-filing required in
connection with the CFIUS Approval in accordance with CFIUS Laws, as soon as
practicable making any final filing in connection with the CFIUS Approval after
receipt of confirmation that CFIUS has no further comment to the draft filing,
and providing any information requested by CFIUS or any other agency or branch
of the U.S. government in connection with the CFIUS review or investigation of
the transactions contemplated by this Agreement within the timeframes set forth
in CFIUS Laws.  Each party shall furnish to the other party and its legal
counsel such necessary information and reasonable assistance as the other party
may request in connection with its preparation of any filing or submission that
is required or warranted under any CFIUS Laws.

 

9.                                      Certain Anti-Dilution Protections.

 

(a)                         Following the Closing, in the event that all or a
portion of the Company Subsidiary Investment is financed with debt securities or
any other securities that, directly or indirectly, are convertible by their
terms into Common Stock (any such securities referred to herein as “Phase I
Convertible Securities”), then Purchaser shall have the right (the “Phase I
Anti-Dilution Purchase Right”), subject to the terms and conditions of this
Section 9, to purchase from the Company additional shares of Common Stock
(referred to herein as “Phase I Anti-Dilution Shares”) in such amount as would
permit Purchaser to maintain an ownership percentage of 20% with respect to the
outstanding shares of Common Stock in the manner, and to the extent provided, in
this Section 9. The number of Phase I Anti-Dilution Shares that Purchaser shall
be entitled to purchase hereunder with respect to any and all such conversions
shall hereafter be referred to as the “Number of Phase I Anti-Dilution Shares,”
and shall be calculated in accordance with the following formula:

 

NADS = [20% x (CSED + PS + CS) – PIS – PS] / 80%

 

Where:

 

“NADS” means the cumulative Number of Phase I Anti-Dilution Shares.

 

“CSED” means the total number of shares of Common Stock outstanding as of the
Effective Date (i.e. 242,063,897 shares).

 

“PS” means the total number of Purchased Shares.

 

16

--------------------------------------------------------------------------------



 

“CS” means the cumulative number of shares of Common Stock that have been issued
as of the applicable determination date pursuant to the conversion of Phase I
Convertible Securities; provided, however, that no such securities shall be
included in the value of “CS” to the extent that Purchaser previously failed to
exercise its Phase I Anti-Dilution Purchase Right hereunder with respect to any
such conversion.

 

“PIS” means the “Purchaser’s initial shares,” i.e, the total number of shares of
Common Stock owned by Purchaser as of the Effective Date (i.e., 45,999,999
shares).

 

(b)                         Following any conversion of Phase I Convertible
Securities, the Company shall promptly notify Purchaser in writing of such
conversion, which notice shall include the number of shares of Common Stock
issued in connection with such conversion (each, a “Conversion Notice”) and the
Company’s calculation of the Number of Phase I Anti-Dilution Shares for such
conversion. Purchaser shall have twenty calendar days from the date of its
receipt of a Conversion Notice to elect to purchase, in accordance with the
terms hereof, the Number of Phase I Anti-Dilution Shares Purchaser would be
entitled to purchase hereunder pursuant to such Conversion Notice. If Purchaser
does not elect to purchase the Number of Phase I Anti-Dilution Shares with
respect to such conversion and/or does not provide immediately available funds
for such purchase to the Company within such twenty calendar day period,
Purchaser’s rights to purchase such Number of Phase I Anti-Dilution Shares shall
terminate without prejudice to its further Phase I Anti-Dilution Purchase Rights
with respect to any future conversions. If Purchaser elects to purchase such
Number of Phase I Anti-Dilution Shares with respect to such conversion, the per
share purchase price payable by Purchaser for any such Phase I Anti-Dilution
Shares shall be equal to the lower of (i) the Purchase Price and (ii) the price
per share of Common Stock at which the Phase I Convertible Securities are so
converted.  Notwithstanding the foregoing, the total number of Phase I
Anti-Dilution Shares issuable to Purchaser pursuant to the Phase I Anti-Dilution
Purchase Right and the terms hereof, shall not exceed 25,000,000 shares of
Common Stock.  The foregoing terms shall be adjusted as appropriate to reflect
the impact of any stock splits, stock dividends or reclassifications.  In the
event that Purchaser decides to exercise its pre-emptive rights Purchaser may
have under the terms of that certain Pre-Emptive Rights Agreement entered into
as of May 10, 2017, by and between the Company and Purchaser with respect to the
issuance of any Phase I Convertible Securities, Purchaser hereby waives any and
all Phase I Anti-Dilution Purchase Rights it may have pursuant to this Section 9
in respect of the Phase I Anti-Dilution Shares resulting from the conversion of
such Phase I Convertible Securities.  In addition, the Phase I Anti-Dilution
Purchase Right shall terminate effective as of the first date following the
Effective Date upon which Purchaser’s Fully Diluted Pro-Rata

 

17

--------------------------------------------------------------------------------



 

Equity Ownership Percentage in the Company is less than 10%.  For the purposes
of this Section 9, the term “Fully Diluted Pro-Rata Equity Ownership Percentage”
means, with respect to any determination, Purchaser’s equity ownership
percentage in the Company as of such determination assuming the conversion of
all convertible securities as of such determination and the exercise of all
outstanding options and warrants.  In calculating the Fully Diluted Pro-Rata
Equity Ownership Percentage, the parties hereto shall make reasonable, good
faith estimates of the shares issuable upon exercise, vesting or similar events
relating to performance shares, performance units or compensatory awards where
the number of securities issuance upon such exercise, vesting or similar event
cannot yet be determined at the date of such determination, including by
assuming vesting of such awards at target levels of performance and the
continued employment of employees holding awards subject to time vesting.

 

(c)                          Purchaser acknowledges that any Phase I
Anti-Dilution Shares purchased hereunder by the Purchaser will be issued in a
private placement with an appropriate restrictive legend. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be obligated
to take any actions in connection with the Phase I Anti-Dilution Purchase Right
that, based upon the advice of counsel, would violate or otherwise conflict with
any applicable Law, regulation or any securities exchange requirement. The
Company shall use commercially reasonable efforts to address any legal obstacle
to taking any actions contemplated with respect to the Phase I Anti-Dilution
Purchase Right as soon as reasonably practicable. In the event the approval of
the Company’s stockholders is required to effect or otherwise consummate any
actions in connection with the Phase I Anti-Dilution Purchase Right, the Company
agrees to take all commercially reasonable actions within its control (including
calling and holding board and stockholder meetings) to obtain any such
stockholder approval.

 

10.                               Indemnification.

 

(a)                         All representations, warranties, covenants and
agreements contained herein and all related rights to indemnification shall
survive the consummation of the transactions contemplated hereby provided, that
the representations and warranties set forth in Section 3 and Section 4 shall
terminate and expire on the date that is one year after the last Closing Date,
except (a) the representations and warranties of the Company set forth in
Section 3(a), Section 3(b), Section 3(c), Section 3(f), Section 3(g) and Section
3(h), the first sentence of Section 3(i) and Section 3(l) and Section 3(v) shall
survive indefinitely and (b) the representations and warranties of Purchaser set
forth in Section 4(e), Section 4(f), Section 4(g), and Section 4(h) and Section
4(i) shall survive indefinitely. After a representation and warranty has
terminated and expired, no indemnification shall or may be sought pursuant to
this Section 10 on the basis of that representation and warranty

 

18

--------------------------------------------------------------------------------



 

by any Person who would have been entitled pursuant to this Section 10 to
indemnification on the basis of that representation and warranty prior to its
termination and expiration; provided, that in the case of each representation
and warranty that shall terminate and expire as provided in this Section 10(a),
no claim presented in writing for indemnification pursuant to this Section 10 on
the basis of that representation and warranty prior to its termination and
expiration shall be affected in any way by that termination and expiration. The
covenants or agreements entered into pursuant to this Agreement to be performed
after the Closing shall survive the Closing and shall remain in full force and
effect until such covenant or agreement is fully performed in accordance with
the terms of this Agreement.

 

(b)                         Subject to the other terms and conditions of this
Section 10, the Company shall defend, indemnify and hold harmless Purchaser, its
affiliates and their respective stockholders, directors, officers and employees
from and against all claims, judgments, damages, liabilities, settlements,
losses, costs and expenses, including attorneys’ fees and disbursements, arising
from or relating to (i) any inaccuracy in or breach of any of the
representations or warranties of the Company contained in the Transaction
Documents or any document to be delivered hereunder; or (ii) any breach or
non-fulfillment of any covenant, agreement or obligation to be performed by the
Company pursuant to the Transaction Documents or any document to be delivered
hereunder.

 

(c)                          Subject to the other terms and conditions of this
Section 10, Purchaser shall defend, indemnify and hold harmless the Company, its
affiliates and their respective stockholders, directors, officers and employees
from and against all claims, judgments, damages, liabilities, settlements,
losses, costs and expenses, including attorneys’ fees and disbursements, arising
from or relating to (i) any inaccuracy in or breach of any of the
representations or warranties of Purchaser contained in the Transaction
Documents or any document to be delivered hereunder; or (ii) any breach or
non-fulfillment of any covenant, agreement or obligation to be performed by
Purchaser pursuant to the Transaction Documents or any document to be delivered
hereunder.

 

(d)                         Whenever any claim shall arise for indemnification
hereunder, the party entitled to indemnification (the “Indemnified Party”) shall
promptly provide written notice of such claim to the other party (the
“Indemnifying Party”), but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Any such notice shall state the nature
and the basis of such claim to the extent then known. In connection with any
claim giving rise to indemnity hereunder resulting from or arising out of any
claim, action, suit, proceeding or governmental

 

19

--------------------------------------------------------------------------------



 

investigation by a Person who is not a party to this Agreement, the Indemnifying
Party, at its sole cost and expense and upon written notice to the Indemnified
Party, may assume the defense of any such claim, action, suit, proceeding or
governmental investigation with counsel reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall be entitled to participate in the
defense of any such claim, action, suit, proceeding or governmental
investigation, with its counsel and at its own cost and expense. If the
Indemnifying Party does not assume the defense of any such claim, action, suit,
proceeding or governmental investigation, the Indemnified Party may, but shall
not be obligated to, defend against such claim, action, suit, proceeding or
governmental investigation in such manner as it may deem appropriate, including
settling such claim, action, suit, proceeding or governmental investigation,
after giving notice of it to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate and no action taken by the Indemnified
Party in accordance with such defense and settlement shall relieve the
Indemnifying Party of its indemnification obligations herein provided with
respect to any damages resulting therefrom. The Indemnifying Party shall not
settle any claim, action, suit, proceeding or governmental investigation without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

 

11.                               Waiver, Amendment. Neither this Agreement nor
any provision hereof shall be modified, waived, changed, discharged or
terminated except by an instrument in writing, signed by both parties (in the
case of a modification) or, in all other cases, the party against whom any
waiver, change, discharge or termination is sought.

 

12.                               Assignability. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any party hereto without the prior written consent of the
other party.

 

13.                               Waiver of Jury Trial. THE PARTIES HERETO
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

14.                               Submission to Jurisdiction. With respect to
any suit, action or proceeding relating to any offers, purchases or sales of the
Purchased Shares (“Proceedings”), each party hereto irrevocably submits to the
jurisdiction of jurisdiction of the Court of Chancery of the State of Delaware,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

 

15.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

20

--------------------------------------------------------------------------------



 

16.                               Section and Other Headings. The section and
other headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

17.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

 

18.                               Notices. All notices and other communications
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid to the following addresses (or such other
address as either party shall have specified by notice in writing to the other):

 

If to the Company:

 

Tellurian Inc.
1201 Louisiana Street, Suite 3100
Houston, Texas 77002
Attn: General Counsel
E-mail: daniel.belhumeur@tellurianinc.com

 

 

 

If to Purchaser:

 

TOTAL Delaware, Inc.
1201 Louisiana Street
Suite 1800
Houston, Texas 77002
Attn: General Counsel
Email: Elizabeth.matthews@total.com
With a copy to: Isabelle.salhorgne@total.com

 

19.                               Binding Effect. The provisions of this
Agreement shall be binding upon and accrue to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns. 
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person, other than the Company and Purchaser, any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

20.                               Severability. If any term or provision of this
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

21.                               Entire Agreement.  The Transaction Documents
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive

 

21

--------------------------------------------------------------------------------



 

statement of the agreement and understanding of the parties hereto and thereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to in the Transaction Documents, with respect to the rights granted
by the Company or any of its affiliates or Purchaser or any of its affiliates. 
The Transaction Documents supersede all prior written, and prior or
contemporaneous oral, agreements and understandings among the parties with
respect to such subject matter.

 

22.                               No Recourse Against Others.  All claims,
obligations, liabilities or causes of action (whether in contract or in tort, in
law or in equity, or granted by statute) that may be based upon, in respect of,
arise under, out or by reason of, be connected with or relate in any manner to
the Transaction Documents, or the negotiation, execution or performance of the
Transaction Documents (including any representation or warranty made in, in
connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Company and Purchaser and any other
Person expressly party hereto or thereto.  No Person other than the Persons
expressly party hereto or thereto, including no member, partner, stockholder,
affiliate or representative thereof, nor any member, partner, stockholder,
affiliate or representative of any of the foregoing, shall have any liability
(whether in contract or in tort, in law or in equity, or granted by statute) for
any claims, causes of action, obligations or liabilities arising under, out of,
in connection with or related in any manner to the Transaction Documents or
based on, in respect of or by reason of the Transaction Documents or their
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Company and its subsidiaries hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such third Person.

 

23.                               Certain Defined Terms. The following
capitalized terms shall have the following definitions for purposes of this
Agreement:

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or any other day on which banking institutions in the State of New York
are authorized or required by Law or other governmental action to close.

 

“CFIUS Approval” means (i) CFIUS has concluded that none of the transactions
contemplated by this Agreement are a “covered transaction” and they are not
subject to review under CFIUS Laws, (ii) CFIUS has issued a written notice that
it has completed a review or investigation of the notification voluntarily
provided pursuant to CFIUS Laws with respect to the transactions contemplated by
this Agreement, and has concluded all action under CFIUS Laws or (iii) if CFIUS
has sent a report to the President of the United States requesting the
President’s decision and (A) the President has announced a decision not to take
any action to suspend or prohibit the transactions contemplated by this
Agreement or (B) having received the report from CFIUS requesting the
President’s

 

22

--------------------------------------------------------------------------------



 

decision, the President has not taken any action after fifteen (15) days from
the date the President received such report from CFIUS.

 

“CFIUS Laws” means Section 721 of the Defense Production Act of 1950, as amended
(50 U.S.C. §4565), the Foreign Investment and National Security Act of 2007, the
Foreign Investment Risk Review Modernization Act of 2018, and 31 C.F.R. Parts
800-801.

 

“Company Subsidiary Investment” means the Company or its affiliates purchase of
7.2% of the limited partner units of Driftwood Holdings LP, a Delaware limited
partnership (the “Partnership”) for an amount of one billion Dollars ($1Bn).

 

“Cross Receipt” means a cross receipt in a form reasonably satisfactory to the
Company and Purchaser.

 

“Dollar” or “$” means United States dollars.

 

“Driftwood LNG Project  — Phase I” means the proposed LNG terminal consisting of
(i) three (3) plants and their related infrastructure for production of
approximately 16.6 MTPA of LNG plus (ii) Driftwood pipeline infrastructure and
(iii) the Permian Global Access Pipeline infrastructure - PGAP (approx. 2 Bcf/d
capacity) or for the latter, any other equivalent asset allowing Driftwood
Holdings to access competitive gas prices in the Permian basin.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Investment Decision” means a positive final investment decision by the
Company, of the definition of Driftwood LNG Project  — Phase I, as declared by
the Company, which final investment decision shall be subject to the
satisfaction of the following conditions: the Partnership and its subsidiaries
shall have (i) received all material approvals necessary to construct and
operate the Driftwood LNG Terminal and the Driftwood pipeline (excluding any
approvals which cannot be issued until after construction is commenced) ;
(ii) received authorization by the U.S. Department of Energy for the export of
LNG to countries with which the United States of America does not have an
applicable free trade agreement; (iii) obtained sufficient executed firm
commitment of financing in a form allowing non-recourse financing for Purchaser
or its group for its share of the project’s debt; and (iv) secured sufficient
equity financing (including the Company Subsidiary Investment) superior or equal
to $6 billion, representing at least 12 MTPA; provided that with respect to
subpart (iii) of the definition of Driftwood LNG Project  — Phase I above, such
Final Investment Decision may still be subject to Company obtaining all
regulatory approvals, in which case the closing condition set forth in
Section 5(a)(iii) will be deemed fulfilled even though all regulatory approvals
have not been obtained.

 

23

--------------------------------------------------------------------------------



 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Identified Stockholders” means each of Charif Souki, the Souki 2016 Family
Trust, and Martin Houston.

 

“Knowledge” means, with respect to the Company, the actual knowledge of the
Company’s designated personnel as set forth on Schedule 1 hereto, after
reasonable inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment or other similar encumbrance.

 

“LNG” means liquefied natural gas.

 

“Material Adverse Effect” means any change, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on or result in a material adverse change in
(i) the business, assets, liabilities, properties, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole; provided, however, that any adverse changes, effects, events or
occurrences resulting from or due to any of the following shall be disregarded
in determining whether there has been a Material Adverse Effect: (a) changes,
effects, events or occurrences affecting the petroleum products (including crude
oil, natural gas, NGL and other hydrocarbon products) gathering, processing,
treating, transportation, storage, distribution and marketing, and natural gas
liquefaction industries generally (including any change in the prices of crude
oil, natural gas, NGL, LNG or other hydrocarbon products, industry margins or
any regulatory changes or changes in applicable Law), (b) changes, effects,
events or occurrences affecting the United States or global economic conditions
or financial, credit, debt, securities or other capital markets in general,
(c) any outbreak of, acts of or escalation of hostilities, terrorism, war or
other similar national emergency, (d) the announcement or pendency of this
Agreement or the transactions contemplated hereby, (e) changes in any Laws
applicable to the Company or any of its subsidiaries or in

 

24

--------------------------------------------------------------------------------



 

accounting regulations or principles or the interpretation thereof that
materially affects this Agreement or the transactions contemplated hereby, and
(f) the Company or its subsidiaries taking any action required or contemplated
by this Agreement,; provided that any change, effect, event or occurrence
referred to in clauses (a), (b), (c) and (e) shall be taken into account for
purposes of determining whether a Material Adverse Effect has occurred to the
extent, and only to the extent, that such change, effect, event or occurrence
has a materially disproportionate adverse effect on the Company and its
subsidiaries, taken as a whole, relative to the adverse effect on similarly
situated parties, or (ii) the ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated by this
Agreement.

 

“NASDAQ” means The Nasdaq Stock Market.

 

“NGL” means natural gas liquids.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Required Stockholder Approval” means the affirmative vote or consent by the
Company’s stockholders in favor of the approval of the issuance and sale of the
Purchased Shares pursuant to the terms of this Agreement to the extent required
by, and in accordance with, the applicable requirements of NASDAQ and the
Bylaws.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” means the Company’s registration statements, reports, schedules
and statements required to be filed by it with the SEC under the Exchange Act or
the Securities Act and filed prior to the date hereof (excluding any disclosures
set forth or referenced in any risk factor section or in any other section, in
each case, to the extent they are forward-looking statements or cautionary,
predictive, non-specific or forward-looking in nature).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Takeover Law” means any “fair price,” “moratorium,” “control share
acquisition,” “business combination” or any other anti-takeover statute or
similar statute enacted under applicable Law, including, without limitation,
Section 203 of the General Corporation Law of the State of Delaware.

 

“Transaction Documents” means this Agreement, the Voting Agreements and any
other agreements entered into in connection herewith.

 

25

--------------------------------------------------------------------------------



 

“Voting Agreements” mean (i) that certain Voting Agreement, dated as of April 3,
2019 by and among the Company, Purchaser and the Identified Stockholders; and
(ii) that certain Voting Agreement, dated as of April 3, 2019, by and between
the Company and Purchaser.

 

The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Sections shall,
unless the context requires a different construction, be deemed to be references
to the Sections of this Agreement. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender, shall include all
other genders, and the singular shall include the plural and vice versa. The
terms “include,” “includes,” “including” or words of like import shall be deemed
to be followed by the words “without limitation.”

 

24.                               Transaction Expenses. The Company and
Purchaser will each pay for their own transaction expenses related to the
Transaction Documents and the issuance of the Purchased Shares.

 

25.                               Notice of Certain Transactions.  If at any
time Mr. Charif Souki (the Company’s Chairman), Mr. Martin Houston (the
Company’s Vice Chairman) or Ms. Meg Gentle (the Company’s President and Chief
Executive Officer) sells, transfers or otherwise disposes of any Common Stock or
any other equity security of the Company, then the Company will notify Purchaser
of such transaction within four days of the Company’s knowledge of such sale,
transfer or other disposition (which notice obligation shall be deemed to be
satisfied upon the filing of a beneficial ownership report pursuant to
Section 16 of the Exchange Act by, or on behalf of, any such person with the SEC
within such time period). The Company’s obligations in the immediately preceding
sentence shall terminate in the event Purchaser’s fully diluted equity ownership
percentage in the Company is less than 10%.

 

26.                               Registration Rights.

 

(a)                         Subject to Sections 26(d) and 26(e), within thirty
(30) days following the receipt of a written request from Purchaser following
the Closing Date (each, a “Shelf Request”), the Company shall file with the SEC
a Shelf Registration Statement (as hereinafter defined) relating to the offer
and sale of Registrable Securities (as hereinafter defined) by Purchaser from
time to time in accordance with the methods of distribution elected by Purchaser
and set forth in the Shelf Registration Statement and thereafter shall use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective pursuant to the Securities Act within 180 days of the initial
filing of such Shelf Registration Statement with the SEC. As used herein, the
term “Shelf Registration Statement” shall mean a registration statement of the
Company filed with the SEC on Form S-3 (or any successor form or other
appropriate form promulgated under the

 

26

--------------------------------------------------------------------------------



 

Securities Act) for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 promulgated under the Securities Act covering Registrable
Securities, as applicable. If the Company is at the time of its receipt of a
Shelf Request a “well known seasoned issuer” as defined under Rule 405
promulgated under the Securities Act, the Shelf Registration Statement shall be
effected pursuant to an “automatic shelf registration statement” as defined
under Rule 405 promulgated under the Securities Act, which shall be on Form S-3
or any equivalent or successor form under the Securities Act (if available to
the Company). As used herein, the term “Registrable Securities” shall mean, as
applicable, (i) the shares of Common Stock owned by Purchaser as of the
Effective Date and any shares of Common Stock that may be issued or distributed
in respect of such Existing Shares by way of conversion, dividend, stock split
or other distribution, merger, consolidation, exchange, recapitalization,
reclassification or similar transaction (collectively, the “Existing Shares”)
plus (ii) the Purchased Shares to be acquired by Purchaser pursuant to the terms
hereof and any shares of Common Stock that may be issued or distributed in
respect of such Purchased Shares by way of conversion, dividend, stock split or
other distribution, merger, consolidation, exchange, recapitalization,
reclassification or similar transaction, and (iii) any subsequently acquired
shares of Common Stock, including the shares of Common Stock resulting from the
application of Section 9 above; provided, however, that Registrable Securities
shall not include any shares of Common Stock that are able to be sold by
Purchaser without restriction (including any volume restriction) pursuant to
Rule 144 promulgated under the Securities Act.

 

(b)                         Subject to Sections 26(d) and 26(e), the Company
shall use its reasonable best efforts to keep such Shelf Registration Statement
continuously effective pursuant to the Securities Act in order to permit the
prospectus forming a part thereof to be usable by Purchaser until the earliest
of (i) the date that all of the Registrable Securities have been resold,
(ii) the date on which Purchaser is able to sell the Registrable Securities
without restriction (including any volume limitation) pursuant to Rule 144
promulgated under the Securities Act or (iii) the expiration of such Shelf
Registration Statement in accordance with Rule 415(a)(5) promulgated under the
Securities Act. Notwithstanding clause (iii) of this Section 26(b), if a Shelf
Registration Statement expires in accordance with Rule 415(a)(5), and subject to
the limitations set forth in this Section 26, Purchaser may make a new Shelf
Request relating to a Shelf Registration Statement to replace such expired Shelf
Registration Statement.

 

(c)                          In the event that Purchaser notifies the Company in
writing that it wishes to sell Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall use its reasonable best efforts to
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such notice as soon as practicable.
In addition, Purchaser will have

 

27

--------------------------------------------------------------------------------



 

the right to require the Company to effectuate a distribution of Registrable
Securities by means of an underwritten offering, so long as the aggregate
offering price of the Registrable Securities proposed by Purchaser to be
included in such underwriting is at least $25 million. The Company will use
commercially reasonable efforts to cooperate with and support any such
underwritten offering by all reasonable means, including, without limitation, by
(A) providing due diligence materials for underwriters and their representatives
to inspect to the extent reasonably requested by Purchaser, (B) making
appropriate officers available for reasonable investor calls and participation
in underwriters due diligence calls and (C) executing customary documentation
for an underwritten offering, including, without limitation, underwriting
agreements, opinions of counsel, officers certificates, and “cold comfort”
letters.  The Company will bear all expenses of registration in connection with
any registration effected under this Section 26; provided, however, the Company
shall not be obligated to pay any underwriting fees, discounts, selling
commissions or transfer taxes applicable to the sale of Registrable Securities.

 

(d)                         The Company shall not be obligated to effect, or to
take any action to effect, any sale of Registrable Securities pursuant to this
Section 26: (i) if such registration would render the Company unable to comply
with applicable securities laws; (ii) in any jurisdiction in which the Company
would be required to execute a general consent to service of process in
effecting such registration, qualification or compliance, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act, or in which it would become subject to any material tax; or
(iii) if such registration would be prohibited by the terms of a customary
“lock-up” or “market stand-off” provision included in an underwriting agreement
relating to an underwritten offering provided that such “lock-up” or “market
stand-off” periods shall be limited to an aggregate of 90 days in any 12-month
period.

 

(e)                          Notwithstanding the other provisions of this
Section 26, (i) if at any time the filing, initial effectiveness or continued
use of a Shelf Registration Statement would require the Company to make an
Adverse Disclosure (as hereinafter defined), or (ii) upon the occurrence of an
event of the kind described in Section 26(f), the Company may, upon giving
written notice thereof to Purchaser, delay the filing or initial effectiveness
of, or suspend the use of, such registration statement (a “Suspension”),
provided that the Company shall not be permitted to exercise a Suspension for a
period exceeding an aggregate of 90 days in any 12-month period. In the case of
a Suspension, Purchaser agrees to suspend use of the applicable prospectus with
respect to such Shelf Registration Statement in connection with any sale or
purchase of, or offer to sell or purchase of, Registrable Securities promptly
upon receipt of the notice referred to above until it is advised in writing by
the Company that such prospectus may be used. Upon

 

28

--------------------------------------------------------------------------------



 

termination of any Suspension, the Company shall promptly notify Purchaser,
amend or supplement such prospectus, if necessary, so that it does not contain
any untrue statement of a material fact contained or incorporated by reference
therein or any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and furnish
to Purchaser such number of copies of such prospectus as so amended or
supplemented as Purchaser may reasonably request.  As used herein, the term
“Adverse Disclosure” shall mean public disclosure of material non-public
information that, in the good faith judgment of the Disinterested Directors (as
hereinafter defined) serving on the Board of Directors of the Company, (i) would
be required to be made in any registration statement filed with the SEC by the
Company so that such registration statement would not be materially misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such registration statement; and (iii) (A) the
Company has a bona fide business purpose for preserving as confidential or
(B) would otherwise have a material adverse effect on (1) the Company or its
business or (2) the Company’s ability to effect a proposed acquisition,
disposition, financing, reorganization, recapitalization or other material
transaction involving the Company. As used herein, the term “Disinterested
Directors” shall mean the members of the Board of directors of the Company who
have not been designated for such position by Purchaser or any affiliate of
Purchaser pursuant to any contractual rights, and who are not otherwise
affiliated with Purchaser or any affiliate of Purchaser.

 

(f)                           At its expense, the Company will use its
reasonable best efforts to promptly notify Purchaser (i) of the issuance by the
SEC of any stop order suspending the effectiveness of a Shelf Registration
Statement filed pursuant to this Section 26 or any order by the SEC or any other
federal or state Governmental Authority or regulatory authority preventing or
suspending the use of any preliminary or final prospectus with respect to such
Shelf Registration Statement or the initiation, or written threatened
initiation, of any proceedings for such purposes; (ii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the securities so registered for offering or sale in any jurisdiction or the
initiation, or written threatened initiation, of any proceeding for such
purpose; and (iii) at any time when a prospectus relating to such Shelf
Registration Statement is required to be delivered pursuant to the Securities
Act of the occurrence of any event as a result of which the prospectus included
in such Shelf Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made, not misleading.

 

(g)                          Purchaser’s rights pursuant to this Section 26
shall terminate on the first date on which Purchaser beneficially owns
Registrable Securities with an

 

29

--------------------------------------------------------------------------------



 

aggregate value of less than $25 million based on the VWAP of such Registrable
Securities as of such date. From and after the termination of such rights, the
Company shall be entitled to withdraw any Shelf Registration Statement, and
Purchaser shall have no further right to offer and sell any Registrable
Securities pursuant to any Shelf Registration Statement (or any prospectus
relating thereto).  As used in this Section 26(g), the term “VWAP” means, as of
a specified date and in respect to Registrable Securities, the volume weighted
average price for such security on the Trading Market with respect to the
Registrable Securities for the twenty (20) trading days immediately preceding,
but excluding, such date.  As used in this Section 26(g) the term “Trading
Market” means the principal U.S. national securities exchange on which the
securities of the same class as the Registrable Securities are listed.

 

[SIGNATURE PAGE FOLLOWS]

 

30

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
date first written above.

 

 

COMPANY:

 

 

 

TELLURIAN INC.

 

 

 

 

 

 

 

By:

/s/ Meg Gentle

 

Name: Meg Gentle

 

Title: President and Chief Executive Officer

 

 

 

 

 

PURCHASER:

 

 

 

TOTAL DELAWARE, INC.

 

 

 

 

 

 

 

By:

/s/ Philippe Sauquet

 

Name: Philippe Sauquet

 

Title: Attorney-in-Fact

 

--------------------------------------------------------------------------------



 

Schedule 1

 

(Definition of “Knowledge”)

 

Meg A. Gentle

R. Keith Teague

Daniel Belhumeur

 

2

--------------------------------------------------------------------------------